DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/9/2019 in which Applicant lists claims 1-18 as being cancelled, and claims 19-36 as being new. It is interpreted by the examiner that claims 19-36 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/20/2021 is acknowledged.
Claims 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 7/9/2019 was considered.
Drawings
The drawings were received on 7/9/2019.  These drawings are accepted.
Specification
The disclosure is objected to because of the following informalities: on line 7 of paragraph [0053] of the specification includes “composite film 4” which should be changed to “composite film 104”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 19 the language “electrically conductive composite film to coat on a substrate” is not clear since it isn’t clear if the claim requires the composite film to actually be coated onto a substrate, thus including an actual substrate, or not. The scope of the claim is not clarified by a substrate being positively recited in the body of the claim since the substrate is only recited in the preamble of the claim. Therefore the metes and bounds of the claims cannot be determined. For the purpose of this examination it is interpreted that the electrically conductive composite film is coated on a substrate, and that a substrate is required since there does not appear to be disclosure for the invention in the specification which does not include a substrate.
At least claims 20-27 depend from claim 19 and therefore are rejected for inheriting the same indefiniteness of the claim from which they depend.
In claim 20 the language “has a surface coverage rate of at least 30%” is not clear since it is not stated with respect to what the infrared reflective layer has a surface coverage rate of at least 30%. Paragraphs [0043] and [0050]-[0051] of the specification describe that the infrared reflective layer may be formed of nanostructured particles/disconnected nanoparticles, and yet no structure for the infrared reflective layer is described in claim 19 or 20. Therefore it is not clear what the “surface coverage rate” refers to and the metes and bounds of the claim cannot be determined. 
In claim 23 the language of “the nanostructured particles of the at least one infrared reflective layer have different aspect ratio” is not clear since it is not clear how this limitation should be interpreted. It may be interpreted that at least some of the nanostructured particles have a different the aspect ratio from at least some other of the nanostructured particles, or it may be interpreted that the nanostructured particles have a different aspect ratio from the metal nanowires recited in claim 19 from which claim 23 indirectly depends. Therefore the intended metes and bounds of the claim cannot be determined. For the purpose of this examination the former interpretation is considered with respect to the prior art rejections set forth below.
Clarification of the intended scope of the claims is respectfully requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al., U.S. Patent Application Publication Number 2017/0145737 A1 (hereafter Hasegawa).
Regarding claim 19, as best understood, Hasegawa discloses an infrared reflective and electrically conductive composite film coated on a substrate, said composite film comprising:
a substrate (see at least element 10 or 61);
at least one infrared reflective layer (see at least element 41, as well as paragraphs [0063] and [0203]-[0213]); and

Hasegawa further discloses that the infrared reflective layer is conformably covered by an optically transparent layer (see at least paragraph [0208] wherein element 2 of the cited Japanese references contains the nanodisks).
Hasegawa does not specifically disclose that the optically transparent layer is an optically transparent conductive layer. 
However, Hasegawa further discloses having an optically transparent layer be conductive for the purpose of effectively shielding infrared light, having a desired conductivity, and exhibiting desirable heat insulating properties (see at least paragraphs [0130]-[0137], [0146]-[0153]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the further teachings of Hasegawa so that the infrared reflective layer is conformably covered by an optically transparent conductive layer, for the purpose of effectively shielding infrared light, having a desired conductivity, and exhibiting desirable heat insulating properties (see at least paragraphs [0130]-[0137], [0146]-[0153]).
Regarding claim 20, as best understood, Hasegawa discloses that the infrared reflective layer includes plate-shaped metal particles (e.g. silver nanodisks) wherein the metal particles preferably contain 60% by number or more of plate-shaped metal particles having a hexagonal or circular shape (see at least paragraphs [0203]-[0213]).

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired surface coverage rate for the plate-shaped metal particles of the infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the at least one infrared reflective layer have a surface coverage rate of at least 30% for the purpose of achieving desired infrared reflective/shielding properties, while maintaining a desired overall/visible transmittance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 21, as best understood, Hasegawa discloses that at least one of: the at least one infrared reflective layer is a layer of silver nanostructured particles with at least one of irregular shapes and disk shapes (see at least paragraphs [0203]-[0213]); and
the metal nanowires are silver nanowires (see at least paragraphs [0075]-[0078], [0097]-[0098] and [0182]).
Regarding claim 25, as best understood, Hasegawa discloses that the at least one infrared reflective layer has a thickness comprised between 1 nm and 30 nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired thickness for the infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 26, as best understood, Hasegawa discloses that the connected metal nanowires of the metal layer or each of the metal layers have a surface coverage rate inferior to 20% (see at least paragraph [0074]).
Hasegawa does not explicitly disclose that each of the metal layers have a surface coverage rate inferior to 20%.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired surface coverage rate for the metal nanowires of the metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the connected metal nanowires of the metal layer or each of the metal layers have a surface coverage rate inferior to 20% for the purpose of achieving desired infrared reflective/shielding properties, while maintaining a desired overall/visible transmittance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 27.
Claims 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al., U.S. Patent Application Publication Number 2017/0145737 A1 (hereafter Hasegawa) as applied to claim 19 above, and further in view of Funakubo, U.S. Patent Application Publication Number 2011/0250437 A1 (hereafter Funakubo).
Regarding claim 20, as best understood, Funakubo discloses an infrared reflective layer including silver nanodisks wherein that the at least one infrared reflective layer has a surface coverage rate of at least 30% (see at least figures 1A-2C and paragraphs [0035], [0061]-[0066] and [0108]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Funakubo so that the at least one infrared reflective layer has a surface coverage rate of at least 30%, for the purpose of effectively controlling the optical reflection and transmission properties to be a desired amount for particular wavelengths.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired surface coverage rate for the plate-shaped metal particles of the infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the at least one infrared reflective layer have a surface coverage rate of at least 30% for the purpose of achieving desired infrared reflective/shielding In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 22, as best understood, Funakubo discloses an infrared reflective layer including silver nanodisks wherein the nanostructured particles of the at least one infrared reflective layer are separated from each other with a gap inferior to 1 µm (see at least figures 1A-2C and paragraphs [0068] and [0110]-[0112]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Funakubo so that the nanostructured particles of the at least one infrared reflective layer are separated from each other with a gap inferior to 1 µm, for the purpose of achieving a desired visible light transmittance and the desired reflectance of heat rays for a particular purpose (see at least paragraph [0110] of Funakubo).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired gap between the nanostructured particles of the at least one infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the nanostructured particles of the at least one infrared reflective layer are separated from each other with a gap inferior to 1 µm for the purpose of achieving a desired visible light transmittance and the desired reflectance of heat rays for a particular purpose (see at least paragraph [0110] of Funakubo). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 23, as best understood, Funakubo discloses an infrared reflective layer including silver nanodisks wherein the nanostructured particles of the at least one infrared reflective layer have different aspect ratio (see at least figures 1A-2C and paragraphs [0070] and [0073]-[0075]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Funakubo so that the nanostructured particles of the at least one infrared reflective layer have different aspect ratio, for the purpose of achieving a desired reflectivity for desired wavelengths, and to achieve a desirable haze value (see at least paragraph [0073] of Funakubo).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired aspect ratio for the nanostructured particles of the at least one infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the nanostructured particles of the at least one infrared reflective layer have different aspect ratio for the purpose of achieving a desired reflectivity for desired wavelengths, and to achieve a desirable haze value (see at least paragraph [0073] of Funakubo). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 24, as best understood, Funakubo discloses an infrared reflective layer including silver nanodisks wherein the nanostructured particles of the at least one infrared reflective layer have an average diameter comprised between 1 nm and 10 µm (see at least figures 1A-2C and paragraph [0068]).

Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired average diameter for the nanostructured particles of the at least one infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the nanostructured particles of the at least one infrared reflective layer have an average diameter comprised between 1 nm and 10 µm for the purpose of effectively controlling the heat ray reflectivity for an intended purpose (see at least paragraph [0068] of Funakubo). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al., U.S. Patent Application Publication Number 2017/0145737 A1 (hereafter Hasegawa) as applied to claim 19 above, and further in view of Funakubo, U.S. Patent Application Publication Number 2011/0250437 A1 (hereafter Funakubo) and Okazaki et al., U.S. Patent Application Publication Number 2017/0043556 A1 (hereafter Okazaki).
Regarding claim 25, as best understood, Funakubo discloses an infrared reflective layer including silver nanodisks wherein the nanostructured particles of the at least one infrared reflective layer have an average diameter comprised between 1 nm and 10 µm (see at least figures 1A-2C and paragraph [0068]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Funakubo so that the nanostructured particles of the at least one infrared reflective layer have an average diameter comprised between 1 nm and 10 µm, for the purpose of effectively controlling the heat ray reflectivity for an intended purpose (see at least paragraph [0068] of Funakubo).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired average diameter for the nanostructured particles of the at least one infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the nanostructured particles of the at least one infrared reflective layer have an average diameter comprised between 1 nm and 10 µm for the purpose of effectively controlling the heat ray reflectivity for an intended purpose (see at least paragraph [0068] of Funakubo). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Further, Okazaki discloses an infrared reflective layer including silver nanodisks wherein that the thickness of the infrared reflective layer is chosen in relation to the 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Okazaki so that the at least one infrared reflective layer has a thickness comprised between 1 nm and 30 nm, for the purpose of achieving desired infrared reflective/shielding properties, while maintaining a desired overall thickness for the infrared reflective layer and the composite film as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/22/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872